DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to applicant’s amendments and remarks received 03/10/2022.  Currently, claims 1-2, 4, 8-10, 14, 18, 21-24 are pending.
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered.  Applicant’s amendments overcome the previous rejections.  However, an updated search has been conducted and additional art is applied against the claims, as detailed below.
Claim Objections
Claim 1 objected to because of the following informalities:  Line 18 should be amended to “the anatomy” instead of “an anatomy”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,864,727 to Lee in view of Drug Releasing Textiles, Toti et al. (2011), and further in view of US 2011/0313391 to Knapp, II et al.
Regarding claim 1, Lee discloses a medical device, comprising:
an adhesive patch the adhesive patch including a plurality of coextensive layers, the plurality of coextensive layers including:
a first backing layer (10), the first backing layer composed of a polyester (column 9, lines 48-49; Example 1: column 11, line 46);
a first adhesive layer (20) coupled directly to the first backing layer (10, see column 4 lines 1-2), the first adhesive layer including a medicament (column 4 line 2-3) encapsulated by the first adhesive layer (column 4 lines 2-3),  the first adhesive layer having a first thickness (column 6 line 64-67);
a  water-resistant (columns 9, line 8-11; properties of each include a degree of water-resistance; Example 1: column 11 line 49; a property of silicone adhesive is that it is water-resistant) second backing layer (30) coupled directly to the first adhesive layer (column 4 lines 4-5); and
a biocompatible second adhesive layer (40) coated on the second backing layer (30, column 4 line 6-7), the second adhesive layer to be coupled to an anatomy (column 4 line 6-7, contacts with the skin), the second adhesive layer composed of polyacrylic (column 5 lines 10-14; Example 1: line 39-40) and the second adhesive layer having a second thickness that is the same thickness as the first thickness (column 6 lines 64-67: Example 1, column 11 lines 39-49; first (20) and third (equated to applicant’s second adhesive layer) layers were prepared as a composition, then divided in equal amounts and coated to prepare the first and third adhesive layers).
Lee does not disclose the second backing layer is composed of polyurethane.  Toti discloses drug-releasing textiles, teaching that textile based drug loaded bioactive bandages are popular and cost effective for wound care, and can be used for topical and systemic drug delivery systems.  (Abstract, page 173).  Lee teaches that polyurethane is a non-degradable polymer that can be used for drug loading (Last sentence of last full paragraph on page 177).  Toti further discloses an example of drug release from polyurethane, noting the release was dependent on the drug loading and the fiber diameter.  The drug was able to be diffused without an initial burst release of the drug (first paragraph under 7.4.2, page 186).  Thus, polyurethane provides the advantages of controlling drug release via diffusion therethrough; varying the parameters optimizes drug delivery as needed.   
Before the effective filing date of applicant’s invention, it would have been obvious from the teaching of Toti to use polyurethane in order to control drug release through the layer, without pushing the drug through immediately in a burst, while using a polymer that does not degrade and will not affect the drug itself as it is controlled for diffusion through the patch.  
Lee in view of Toti further do not disclose a hub fluidly coupled to the fluid infusion device to receive a fluid, the hub defining a fluid flow path for the fluid, the hub including a fluid outlet to be disposed within an anatomy that extends beyond an adhesive patch coupled to the hub, the fluid outlet to dispense the fluid into the anatomy; the adhesive patch coupled to the hub so as to extend beyond a perimeter of the hub for a distance so that the adhesive patch is capable of coupling the hub to the anatomy, the first backing layer coupled directly to the hub of the medical device.
 	Knapp, II discloses an infusion set with anesthetic compound.  Knapp discloses an infusion set (10) comprising hub (12) fluidly coupled to the fluid infusion device to receive a fluid (via fluid line 16 and connector 18), the hub defining a fluid flow path for the fluid (figure 1, [0030]), the hub including a fluid outlet (14) to be disposed within an anatomy ([0030] subcutaneous tissue) that extends beyond an adhesive patch ([0031] and in figure 1, not numbered) coupled to the hub (fig. 1, 14 extends beyond patch), the fluid outlet to dispense the fluid into the anatomy [0030]; the adhesive patch coupled to the hub so as to extend beyond a perimeter of the hub (fig. 1) for a distance so that the adhesive patch is capable of coupling the hub to the anatomy [0031], the first backing layer coupled directly to the hub of the medical device (the examiner notes the first backing layer is the top of the adhesive patch, and the top layer of the adhesive patch is coupled to the hub 12 in figure 1).
	Knapp, II teaches the use of a medicated adhesive patch in combination with an infusion set in order to treat irritation and minimize infections at in infusion site [0005-0006].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use the claimed adhesive patch in combination with the infusion set as taught by Knapp, II for the advantage of providing treatment for irritation and preventing infection when an infusion set is to be used long term, in order to provide comfort to a user.
	
Regarding claim 2, Lee further discloses wherein the first adhesive layer is composed of a polyacrylate adhesive (Example 1: Column 11, lines 39-40, Table 1).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Toti and Knapp, II, and further in view of US 7,470,266 to Massengale et al.
	Regarding claim 8, Lee in view of Toti and Knapp, II disclose the medical device of claim 1, but do not further disclose wherein the adhesive patch comprises a control device to release the medicament onto the anatomy.  
Massengale discloses a fluid medication delivery device for transdermal delivery with at least one diffusion layer and one impermeable layer for delivering medication to a patient (abstract).  Massengale discloses an inlet valve assembly (14) which permits fluid communication with the interior of the fluid delivery pouch (12).  Massengale further discloses wherein the adhesive patch comprises a control device to release the medicament onto the anatomy.  See column 5, lines 51-56: In other embodiments, however, the diffusion sheet 20 may be supplemented or replaced by a perforated impermeable sheet, coiled spring, coiled wire/cord, or another similar device for controlling the rate and distribution of fluid flowing from the interior chamber 22 to the patient's skin.  As an example, Massengale further discloses an embodiment of a coiled wire member (102) as a replacement for the diffusion sheet (20) in order to permit fluid to flow through at a controlled rate and in a substantially uniform distribution (column 11 lines 20-26).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a control device for the advantage of controlling the rate and distribution of the fluid from inside the patch, thus ensuring the fluid is controlled and applied properly.
Claims 4 (at bottom of this section), 9-10, 14, 18, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,864,727 to Lee in view of Drug Releasing Textiles, Toti et al. (2011), and Knapp, II, and further in view of US 6,159,497 to LaPrade et al.
Regarding claim 9, Lee discloses a medical device, comprising:
an adhesive patch the adhesive patch including a plurality of coextensive layers, the plurality of coextensive layers including:
a first backing layer (10), the first backing layer composed of a polyester (column 9, lines 48-49; Example 1: column 11, line 46), the first backing layer having a first thickness (the liner has an inherent thickness, as shown in figure 1 and at least Example 1: the first adhesive layer is coated on the first backing layer, column 11 line 44);
a first adhesive layer (20) coated on the first backing layer (10, see column 4 lines 1-2) so as to be directly coupled to the first backing layer (fig. 1), the first adhesive layer having a second thickness (column 6 line 64-66);
a flexible (columns 9, line 8-11; properties of each include a degree of flexibility; Example 1: column 11 line 49; a property of silicone adhesive is that it has a degree of flexibility) second backing layer (30) coupled directly to the first adhesive layer (column 4 lines 4-5) so as to be directly coupled to the first backing layer (figure 1), the second backing layer having a third thickness (column 8 line 44-45); and
a biocompatible second adhesive layer (40) coated on the second backing layer (30, column 4 line 6-7) so as to be coupled directly to the second backing layer (fig. 1), the second adhesive layer to be coupled to an anatomy (column 4 line 6-7, contacts with the skin) and composed of a polyacrylic (column 5 lines 10-14; Example 1: line 39-40) and the second adhesive layer having a fourth thickness that is the same thickness as the second thickness (column 6 lines 64-67: Example 1, column 11 lines 39-49; first (20) and third (equated to applicant’s second adhesive layer) layers were prepared as a composition, then divided in equal amounts and coated to prepare the first and third adhesive layers); and
a liner (50) removably coupled to (column 4 line 9-11) the second adhesive layer (40).
Lee does not disclose the second backing layer is composed of polyurethane.  Toti discloses drug-releasing textiles, teaching that textile based drug loaded bioactive bandages are popular and cost effective for wound care, and can be used for topical and systemic drug delivery systems.  (Abstract, page 173).  Lee teaches that polyurethane is a non-degradable polymer that can be used for drug loading (Last sentence of last full paragraph on page 177).  Toti further discloses an example of drug release from polyurethane, noting the release was dependent on the drug loading and the fiber diameter.  The drug was able to be diffused without an initial burst release of the drug (first paragraph under 7.4.2, page 186).  Thus, polyurethane also provides the advantages of controlling drug release via diffusion therethrough; varying the parameters optimizes drug delivery as needed.   
Before the effective filing date of applicant’s invention, it would have been obvious from the teaching of Toti to use polyurethane in order to control drug release through the layer, without pushing the drug through immediately in a burst, while using a polymer that does not degrade thus allowing for the patch to be used longer than one made of a degradable polymer.
Lee in view of Toti further do not disclose a hub fluidly coupled to the fluid infusion device to receive a fluid, the hub defining a fluid flow path for the fluid, the hub including a fluid outlet to be disposed within an anatomy that extends beyond an adhesive patch coupled to the hub, the fluid outlet to dispense the fluid into the anatomy; the adhesive patch coupled to the hub so as to extend beyond a perimeter of the hub for a distance so that the adhesive patch is capable of coupling the hub to the anatomy, the first backing layer coupled directly to the hub of the medical device.
 	Knapp, II discloses an infusion set with anesthetic compound.  Knapp discloses an infusion set (10) comprising hub (12) fluidly coupled to the fluid infusion device to receive a fluid (via fluid line 16 and connector 18), the hub defining a fluid flow path for the fluid (figure 1, [0030]), the hub including a fluid outlet (14) to be disposed within an anatomy ([0030] subcutaneous tissue) that extends beyond an adhesive patch ([0031] and in figure 1, not numbered) coupled to the hub (fig. 1, 14 extends beyond patch), the fluid outlet to dispense the fluid into the anatomy [0030]; the adhesive patch coupled to the hub so as to extend beyond a perimeter of the hub (fig. 1) for a distance so that the adhesive patch is capable of coupling the hub to the anatomy [0031], the first backing layer coupled directly to the hub of the medical device (the examiner notes the first backing layer is the top of the adhesive patch, and the top layer of the adhesive patch is coupled to the hub 12 in figure 1).
	Knapp, II teaches the use of a medicated adhesive patch in combination with an infusion set in order to treat irritation and minimize infections at in infusion site [0005-0006].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to use the claimed adhesive patch in combination with the infusion set as taught by Knapp, II for the advantage of providing treatment for irritation and preventing infection when an infusion set is to be used long term, in order to provide comfort to a user.
	Lee does not further disclose the thickness of the backing layer, thus does not disclose the relative thickness of the second thickness of the first adhesive layer as different than the first thickness, or the third thickness of the second backing layer less than the first thickness.  Lee discloses varying the thickness of other layers, taking care not to be too thin, which causes difficulty with retaining uniformity, and not to be too thick, thus causing issues with the patch remaining adhered together (column 8 lines 45-52).  
LaPrade discloses a backing layer of a transdermal patch which is substantially impermeable to water vapor transmission and retains the patch in a defined size and shape, allows the patch to be transported, renders protection prior to and after application of the patch (column 3 lines 45-53), and typically has a thickness in the range of 2 to 5 mils, or the like (column 3 lines 66-67). 2mils is 50.8µm and 5mils is 127µm.  Lee’s thickness of the first adhesive layer is 30µm to 300µm (column 6 line 66).  
Before the filing date of applicant’s invention, it would have been a routine optimization within the prior art conditions to arrive at applicant’s claimed relative thicknesses of each layer.  When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 II. A. Lee teaches varying the thicknesses of the layers to ensure uniformity of the layers and ensure the patch layers remained adhered to each other to prevent failure of the patch, as well as to control the drug penetration rate (column 8 lines 45-52).  Each layer would also be dependent upon its material composition.  LaPrade teaches typical thicknesses of backing layers within the same conditions as Lee.  Thus, modifying the layers to have the relative thicknesses as claimed appears to be routine in the art.
Regarding claim 10, Lee further discloses wherein the first adhesive layer is composed of a polyacrylate adhesive.  (Example 1: Column 11, lines 39-40, Table 1)
Regarding claim 18, Regarding claim 9, Lee discloses a medical device, comprising:
an adhesive patch the adhesive patch including a plurality of coextensive layers, the plurality of coextensive layers including:
a first backing layer (10), the first backing layer composed of a polyester (column 9, lines 48-49; Example 1: column 11, line 46), the first backing layer having a first thickness (the liner has an inherent thickness, as shown in figure 1 and at least Example 1: the first adhesive layer is coated on the first backing layer, column 11 line 44);
a first adhesive layer (20) coated on the first backing layer (10, see column 4 lines 1-2) so as to be directly coupled to the first backing layer (fig. 1), the first adhesive layer having a second thickness (column 6 line 64-66);
a flexible water resistant (columns 9, line 8-11; properties of each include a degree of flexibility and water resistance; Example 1: column 11 line 49; a property of silicone adhesive is that it has a degree of flexibility and water resistance) second backing layer (30) bonded directly to the first adhesive layer (column 4 lines 4-5) so as to be directly coupled to the first backing layer (figure 1), the second backing layer having a third thickness (column 8 line 44-45); and
a biocompatible second adhesive layer (40) coated on the second backing layer (30, column 4 line 6-7) so as to be coupled directly to the second backing layer (fig. 1), the second adhesive layer to be coupled to an anatomy (column 4 line 6-7, contacts with the skin) and composed of a polyacrylic (column 5 lines 10-14; Example 1: line 39-40) and the second adhesive layer having a fourth thickness that is the same thickness as the second thickness (column 6 lines 64-67: Example 1, column 11 lines 39-49; first (20) and third (equated to applicant’s second adhesive layer) layers were prepared as a composition, then divided in equal amounts and coated to prepare the first and third adhesive layers); and
a liner (50) removably coupled to (column 4 line 9-11) the second adhesive layer (40).
Lee does not disclose the second backing layer is composed of polyurethane.  Toti discloses drug-releasing textiles, teaching that textile based drug loaded bioactive bandages are popular and cost effective for wound care, and can be used for topical and systemic drug delivery systems.  (Abstract, page 173).  Lee teaches that polyurethane is a non-degradable polymer that can be used for drug loading (Last sentence of last full paragraph on page 177).  Toti further discloses an example of drug release from polyurethane, noting the release was dependent on the drug loading and the fiber diameter.  The drug was able to be diffused without an initial burst release of the drug (first paragraph under 7.4.2, page 186).  Thus, polyurethane also provides the advantages of controlling drug release via diffusion therethrough; varying the parameters optimizes drug delivery as needed.   
Before the effective filing date of applicant’s invention, it would have been obvious from the teaching of Toti to use polyurethane in order to control drug release through the layer, without pushing the drug through immediately in a burst, while using a polymer that does not degrade thus allowing for the patch to be used longer than one made of a degradable polymer.
Lee in view of Toti further do not disclose a hub to define a fluid path to receive a fluid, the adhesive patch coupled to the hub so as to extend beyond a perimeter of the hub for a distance so that the adhesive patch is capable of coupling the hub to an anatomy, the first backing layer coupled directly to the medical device.
 	Massengale discloses a fluid medication delivery device for transdermal delivery with at least one diffusion layer and one impermeable layer for delivering medication to a patient (abstract).  Massengale discloses an inlet valve assembly (14) which permits fluid communication with the interior of the fluid delivery pouch (12).  The valve (14) is positioned directly on the top impermeable sheet (18) of the transdermal patch (12, column 5, lines 57-58), the patch (12) extends beyond a perimeter of the hub for a distance to allow the patch to couple the hub to the anatomy (Fig. 1).  The examiner equates the valve assembly (14) with applicants claimed hub, and the valve permits coupling and uncoupling of an external device for refilling, providing pressure, or housing a cap to protect against infection.  (Column 5 lines 62-63; column 6 lines 5-14).  Massengale teaches this is advantageous as it allows for controlled delivery of a large volume of fluid to a patient over an extended period of time (column 2, lines 17-26), which overcomes the need to use multiple patches when more than one substance must be delivered, as that requires a new area of skin for each subsequent application.  (Column 1, lines 22-38).  The limitation of “a first backing layer coupled directly to the hub via ultrasonic welding” is treated as a product-by-process, and is not limited to the manipulations of the steps, only the structure implied by the steps.  Massengale discloses the patch is sealed via ultrasonic welding along the peripheral seal (16), but also discloses this retains the interior in a fluid tight manner. The examiner asserts that since the patch is retained in a fluid-tight manner, the connection to the hub (14) is also retained in a fluid tight manner, which is the product made via the hub being connected to the patch via ultrasonic welding.
	Before the effective filing date of applicant’s invention, it would have been obvious to one ordinary skill in the art to have a hub as claimed for the advantage of allowing access to the interior of the patch for refilling as needed, in order to deliver a large volume of medicine to a patient as necessary, while maintaining a fluid tight connection to the hub and the interior, thus overcoming the drawbacks of using multiple patches in multiple locations on a patient, which may cause irritation as well as under-delivery of a proper amount of fluid/medicine to a patient if only one patch is used when more than one patch is needed.
	Lee does not further disclose the thickness of the backing layer, thus does not disclose the relative thickness of the second thickness of the first adhesive layer as different than the first thickness, or the third thickness of the second backing layer less than the first thickness.  Lee discloses varying the thickness of other layers, taking care not to be too thin, which causes difficulty with retaining uniformity, and not to be too thick, thus causing issues with the patch remaining adhered together (column 8 lines 45-52).  
LaPrade discloses a backing layer of a transdermal patch which is substantially impermeable to water vapor transmission and retains the patch in a defined size and shape, allows the patch to be transported, renders protection prior to and after application of the patch (column 3 lines 45-53), and typically has a thickness in the range of 2 to 5 mils, or the like (column 3 lines 66-67). 2mils is 50.8µm and 5mils is 127µm.  Lee’s thickness of the first adhesive layer is 30µm to 300µm (column 6 line 66).  
Before the filing date of applicant’s invention, it would have been a routine optimization within the prior art conditions to arrive at applicant’s claimed relative thicknesses of each layer.  When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 II. A. Lee teaches varying the thicknesses of the layers to ensure uniformity of the layers and ensure the patch layers remained adhered to each other to prevent failure of the patch, as well as to control the drug penetration rate (column 8 lines 45-52).  Each layer would also be dependent upon its material composition.  LaPrade teaches typical thicknesses of backing layers within the same conditions as Lee.  Thus, modifying the layers to have the relative thicknesses as claimed appears to be routine in the art.
Regarding claim 21, Lee further discloses wherein the first adhesive layer includes a medicament encapsulated by the first adhesive layer (column 4 lines 2-3.)  
Regarding claim 22, Lee does not further disclose wherein the first backing layer has a third thickness that is greater than a fourth thickness of the second backing layer.  Lee does not further disclose the thickness of the backing layer, thus does not disclose the relative thickness of the backing layer and the second backing layer (Lee’s third adhesive layer).  Lee discloses varying the thickness of other layers, taking care not to be too thin, which causes difficulty with retaining uniformity, and not to be too thick, thus causing issues with the patch remaining adhered together (column 8 lines 45-52).  
LaPrade discloses a backing layer of a transdermal patch which is substantially impermeable to water vapor transmission and retains the patch in a defined size and shape, allows the patch to be transported, renders protection prior to and after application of the patch (column 3 lines 45-53), and typically has a thickness in the range of 2 to 5 mils, or the like (column 3 lines 66-67). 2mils is 50.8µm and 5mils is 127µm.  Lee’s thickness of the first adhesive layer is 30µm to 300µm (column 6 line 66).  
Before the filing date of applicant’s invention, it would have been a routine optimization within the prior art conditions to arrive at applicant’s claimed relative thicknesses of each layer.  When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 II. A. Lee teaches varying the thicknesses of the layers to ensure uniformity of the layers and ensure the patch layers remained adhered to each other to prevent failure of the patch, as well as to control the drug penetration rate (column 8 lines 45-52).  Each layer would also be dependent upon its material composition.  LaPrade teaches typical thicknesses of backing layers within the same conditions as Lee.  Thus, modifying the layers to have the relative thicknesses as claimed appears to be routine in the art.
Regarding claim 4, Lee further discloses a liner (50) removably coupled to the second adhesive layer (40), see figure 1.  
Regarding claims 4, 23, and 24, Lee does not further disclose the thickness of the liner, therefore does not disclose the liner thickness is greater than the thickness of the first adhesive layer.  Lee’s first adhesive layer ranges from 30µm to 300µm (column 6 line 66).  Lee teaches varying the thicknesses of the layers to ensure uniformity of the layers and ensure the patch layers remained adhered to each other to prevent failure of the patch, as well as to control the drug penetration rate (column 8 lines 45-52).  
LaPrade discloses a removeable liner (31) on a transdermal patch.  LaPrade discloses the liner typically ranges in thickness from 3 to 6 mils (76.2µm to 152.4µm), depending on the materials used, in order to facilitate handling and resist tearing during use.  (Column 5 lines 23-26).  Before the filing date of applicant’s invention, it would have been a routine optimization within the prior art conditions to arrive at applicant’s claimed relative thickness of the liner and the first adhesive layer, for the advantage of facilitating handling and resisting tearing during use.  When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 II. A. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,864,727 to Lee in view of Drug Releasing Textiles, Toti et al. (2011), and Knapp, II, and further in view of US 6,159,497 to LaPrade et al., and further in view of Massengale.
Regarding claim 14, Lee further discloses wherein one of the first adhesive layer, the second backing layer, and the second adhesive comprise a medicament (column 7 line 22-23, drug is included in both first and third adhesive layers of Lee, which are equated to applicant’s first and second adhesive layers of applicant’s.)  Lee does not disclose the adhesive patch further comprises a control device to release the medicament onto the anatomy.  
Massengale discloses a fluid medication delivery device for transdermal delivery with at least one diffusion layer and one impermeable layer for delivering medication to a patient (abstract).  Massengale discloses an inlet valve assembly (14) which permits fluid communication with the interior of the fluid delivery pouch (12).  Massengale further discloses wherein the adhesive patch comprises a control device to release the medicament onto the anatomy.  See column 5, lines 51-56: In other embodiments, however, the diffusion sheet 20 may be supplemented or replaced by a perforated impermeable sheet, coiled spring, coiled wire/cord, or another similar device for controlling the rate and distribution of fluid flowing from the interior chamber 22 to the patient's skin.  As an example, Massengale further discloses an embodiment of a coiled wire member (102) as a replacement for the diffusion sheet (20) in order to permit fluid to flow through at a controlled rate and in a substantially uniform distribution (column 11 lines 20-26).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a control device for the advantage of controlling the rate and distribution of the fluid from inside the patch, thus ensuring the fluid is controlled and applied properly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783